SHAHOOD, J.
We affirm the Amended Temporary Injunction entered by the trial court in this case. However, because the court set the bond in this case without allowing appellants an opportunity to address the bond amount, we remand to the trial court to set and conduct an expedited hearing to redetermine the amount of bond.
Appellees raise on cross-appeal the propriety of some of the trial court’s rulings that allowed into evidence certain items. These claims are not raised in relation to the injunctive order on appeal, which appellees do not challenge. Instead, the rulings are challenged in order to prevent the use of the evidence in future proceedings. For that purpose, the rulings are not presently reviewable. They are similar to a denial of a motion in limine. Such rulings are not covered by Florida Rule of Appellate Procedure 9.130(a)(3), which enumerates the non-final orders which are appealable. See In re Estate of Hayward, 463 So.2d 446 (Fla. 4th DCA 1985). Also, the rulings are not reviewable through certiorari because an adequate remedy is available through final appeal. See Bridges v. Bridges, 734 So.2d 551 (Fla. 4th DCA 1999); Hayward, 463 So.2d at 446. Accordingly, we dismiss the cross-appeal without prejudice to appellees seeking review of their claims on final appeal.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
GUNTHER and HAZOURI, JJ., concur.